UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6040


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RON CHRISTOPHER WHITLEY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:10-cr-00236-D-1)


Submitted: October 14, 2021                                       Decided: January 26, 2022


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ron Christopher Whitley, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, Lucy Partain Brown, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ron Christopher Whitley appeals from the district court’s order denying his

18 U.S.C. § 3582(c)(1)(B) motion for reduction of sentence under § 404(b) of the First Step

Act of 2018, Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222. We have reviewed the

record and find no reversible error. Accordingly, we deny Whitley’s motion to appoint

counsel and affirm the district court’s order. United States v. Whitley, No. 5:10-cr-00236-

D-1 (E.D.N.C. Dec. 29, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2